DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants amendment filed on 03/15/2021 has been entered and carefully considered. Claims 1, 15, 17 and 20 are amended. Claim 21 is a new claim.  Claims 1-21 are pending.
Response to Arguments
3.	Applicant’s arguments filed on 03/15/2021 with respect to claims 1-21 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Allowable Subject Matter
4.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, Janardhanan [US 20140029618 A1] discloses in para [0036] TOR 104A may receive an ARP packet from a server A on rack 102A (step 402). Server A, which may be associated with a VLAN A, may need to communicate with a server B on VLAN B. Server A may send the ARP packet to TOR 104A so that TOR 104A may then flood the ARP packet to all the aggregation switches 106A-D and to the other TOR (step .

However, the prior art does not teach  
wherein a second computing device is  configured into the second virtual network in response to a configuration request received from the client device to add the second computing device to the first virtual network.

Therefore, the claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 1-3 , 5, 6, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US Pub: 20200073692) hereinafter Rao and further in view of Janardhanan (US Pub: 20140029618) hereinafter Janar

As to claim 1.    (Currently Amended) A method comprising:
configuring a top-of-rack (TOR) switch for connection to a router mounted in a first rack of a data center; (Rao [0024] Fig. 1, data center 10 includes storage and/or compute servers interconnected via switch fabric 14 provided by one or more tiers of physical network switches and routers, with servers 12A--12X (herein, "servers 12") depicted as coupled to top-of-rack switches 16A-16N/vRouter 21A is mounted on first rack TOR 16A)
receiving, from a client device that provides network configuration data for
computing devices mounted in the first rack, a request for internet protocol (IP) network connectivity; (Rao [0020] [0022] [0060] Fig. 1, Fig. 2, as part of the process of creating pod i.e., container 22A, orchestrator 23/user,  sends  request  29 to request that network controller 24 create respective virtual network  interfaces for the multiple virtual networks(indicated in the configuration  data), network controller 24 sends interface configuration data 25 to server 12A,  server 12A coupled to first rack,  top of the Rack switch 16A) and  TOR switch connects the IP fabric through chassis switch/Fig. 1).

, (Rao [0026] [0060] Fig.1, Fig. 2,  Network controller 24 processes request  29 to generate interface configuration  data 25 for the multiple virtual network interfaces 26 for pod 22A, Network configuration data for a virtual network interface include a network name, assigned virtual network address, MAC address, and/or domain name server values; TOR switches 16 and chassis switches 18 provide servers 12 with redundant (multi-homed) connectivity to IP fabric 20 and service provider network 7, Chassis switches 18 aggregate traffic flows and provides connectivity between TOR switches 16, TOR switches 16 are  network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality)
and connecting the router to the first virtual network (Rao [0043] [0044] Fig. 1, Fig. 2,
Packets received by the virtual router 21A (illustrated as "vROUTER 21A") of server 12A, for instance, from the underlying physical network fabric of data center 10 IP fabric 20 and switch fabric 14) may include an outer header, that include the physical network address of the network interface card 13A of the server but also a virtual network identifier such as a VxLAN tag or Multiprotocol Label Switching (MPLS) label that identifies one of the virtual networks i.e., first virtual network,;Virtual routers 21 terminate virtual network overlay tunnels and determine virtual networks for received packets based on tunnel encapsulation headers for the packets, and forwards packets to the appropriate destination virtual network endpoints for the packets)

 and delivering, via the router, IP services using the internet protocol (IP) network connectivity to a first computing device mounted in the first rack (Rao [0078] Virtual router 220 receives the inner packet and layer 2 header and determines a virtual network for the inner packet. Virtual router 220 encapsulates the inner packet with the outer header. `Virtual router 220 may encapsulate the tunnel packet with a new layer 2 header having a destination layer 2 address associated with a device external to the computing device 200, e.g., a TOR switch 16 or one of servers 12; If external to computing device 200, virtual router 220 outputs the tunnel packet with the new layer 2 header to NIC 230 using physical function 221/ server 12A on first rack TOR 16A)
Rao does not teach the first virtual network connecting the computing devices mounted in the first rack to computing devices mounted in a second rack via a second virtual network in the network fabric
Janar teaches the first virtual network connecting the computing devices mounted in the first rack to computing devices mounted in a second rack via a second virtual network in the network fabric;  (Janar [0026] -0029]  a server/computing device, associated with a first VLAN on a rack 102A may communicate with a server on a second VLAN on a rack 102B, the server on rack 102 A perform address resolution protocol (ARP) resolution on its default gateway IP address, which may be broadcast to aggregation switches 106A-D, server on rack 102A may send a packet to TOR 104A, TOR 104A may select aggregation switch 106D, to which it will then forward the packet, aggregation switch 106D may then determine that the packet's ultimate destination is the server on the second VLAN on rack 102B,aggregation switch 106D may then route the packet to TOR 104B, which will then convey the packet to the destination server)


As to claim 2.    The combination of Rao and Janar specifically Rao teaches  wherein the network configuration data comprises configuration data for one or more virtual networks that connect, via the router, the computing devices to IP services provided by the data center. (Rao [0043] Fig. 1, Fig. 2,  one or more of servers 12 each include a virtual router 21 that executes one or more routing instances for corresponding virtual networks within data center 10 to provide virtual network interfaces and route packets among the virtual network endpoints/servers, Packets received by the virtual router 21A (illustrated as "vROUTER 21A") of server 12A, for instance, from the underlying physical network fabric of data center 10 IP fabric 20 and switch fabric 14) include an outer header i.e.,  to allow the physical network fabric to tunnel the payload or "inner packet" to a physical network address for a network interface card 13A of server 12A/configuration data,  that executes the virtual router;  outer header includes  the physical network address of the network interface card 13A of the server, virtual network identifier such as a VxLAN tag or Multiprotocol Label Switching (MPLS) label that identifies one of the virtual networks as well as the corresponding routing instance executed by the virtual router 21A)
As to claim 3 The combination of Rao and Janar specifically Rao teaches wherein the virtual network is a virtual extensible local area network (VXLAN) of the network fabric (Rao [0076] Fig.1, Fig. 2 Virtual router 220 processes received tunnel packet to determine, from the tunnel encapsulation header, the virtual network of the source and destination endpoints for the inner packet; tunnel encapsulation header may include a virtual network identifier, such as a VxLAN  tag or MPLS label, that indicates a virtual network, e.g., a virtual network corresponding to VRF 222A. VRF 222A may include forwarding information for the inner packet)
As to claim 5 the combination of Rao and Janar specifically Rao teaches wherein the virtual network is specified by the client device, and providing the IP network connectivity further includes configuring the network fabric to use the specified virtual network. (Rao [0073][0083] Fig. 2, computing device 200 includes a virtual router agent 216 that controls the overlay of virtual networks for computing device 200 and that coordinates the routing of data packets within computing device 200. In general, virtual router agent 216 communicates with network controller 24 for the virtualization infrastructure, which generates commands to control create virtual networks and configure  network virtualization endpoints, service proxy 211 may also manage iptables to capture traffic to a service's virtual IP address and port and redirect the traffic to the proxy port that proxies a backed pod. Service proxy 211 may represent a kube-proxy for a minion node of a Kubemetes cluster)
As to claim 6 the combination of Rao and Janar specifically Rao teaches, wherein providing the IP network connectivity further includes providing IP addresses used to configure the router for providing the IP Services (Rao [0072] Fig. 1, Fig. 2, each of pods 202A-202B may be assigned one or more virtual network addresses for use within respective virtual networks, where each of the virtual networks may be associated with a different virtual subnet provided by virtual router 220, Pod 202B is assigned its own virtual layer three (L3) IP address for example, for sending and receiving communications)
As to claim 10 the combination of Rao and  Janar specifically Rao teaches, wherein the network fabric is implemented using a software-defined network comprising a control layer overlayed onto an infrastructure layer (Rao [0033] [0102] Fig. 3, The network controller 324 may be a logically centralized but physically distributed Software Defined Networking SDN if controller that is responsible for providing the management, control, and analytics functions of a virtualized network; underlay physical  routers and switches may, only contain the IP prefixes or MAC addresses of the physical servers 12/i.e., control layer (MAC layer)  overlayed onto an infrastructure layer (physical layer)
wherein the control layer manages network services including the IP services, and wherein the infrastructure layer comprises hardware or software switches, and hardware or software routers. (Rao [0033] forwarding tables of the underlay physical routers and switches contain the IP prefixes or MAC addresses of the physical servers 12; Gateway routers or switches that connect a virtual network to a physical network are an exception and contain tenant MAC or IP addresses)

As to claim 11 the combination of Rao and Janar specifically Rao teaches wherein a controller manages the control layer including creating the virtual network on the network fabric. (Rao [0051] [0082] Fig. 1, Fig. 2 container engine 208 receives requests and manages objects such as images, containers, networks, and volumes, based on directives from controller agent 209, container engine 208 obtain images and instantiate them as executable containers 229A-229B in pods 202A-202B; the orchestrator 23 and network controller 24 create a service virtual network and a pod virtual network)

As to claim 12.    the combination of Rao and Janar specifically Rao teaches, further comprising receiving, from the client device, a policy, and implementing, by the controller, the policy in the control layer so that the IP services are in compliance with the policy (Rao [0053] [0102] [0109] Fig. 1, Fig. 2, network controller  24 create a IP service virtual network, control manager 325 use the controller framework for the orchestration platform to listen/receives changes in objects that are defined in the APT and to add annotations to some of these objects, creates a network solution for the application using an interface to network controller 324 to define network objects such as virtual networks, virtual network interfaces, and access control policies and implements the network solution in the computing infrastructure by e.g., configuring the one or more virtual network and virtual network interfaces in the virtual routers)

As to claim 14 the combination of Rao and Janar specifically Rao teaches, wherein providing the IP network connectivity to the router further includes configuring the TOR switch to provide access for the computing devices to the IP services. (Rao [0033][0078 Fig. 1, Fig. 2, Gateway routers or switches that connect a virtual network to a physical network are an exception and contains tenant MAC or IP address; Virtual  router 220 encapsulates the inner packet with the outer header, encapsulates the tunnel packet with a new layer 2 header having a destination layer 2 address associated with a device external to the computing device 200, e.g., a TOR switch 16 or one of servers 12, if external to computing device 200, virtual router 220 outputs the tunnel packet with the new layer 2 header to NIC 230 using physical function 221;  NIC 230 outputs the packet on an outbound interface)
As to claim 15 the combination of Rao and Janar specifically Rao teaches wherein the TOR switch is a first TOR switch, and the computing devices are first physical servers configured to run virtual servers including a first virtual server, the method further comprising: (Rao  [0024] [0050]Fig. 1, Fig. 2, data center 10 includes storage and/or compute servers interconnected via switch fabric 14 provided by one or more tiers of physical network switches and routers, with servers 12A--12X (herein, “servers 12") depicted as coupled to top-of-rack switches 16A-16N; servers 12 are computing devices and may also be referred to herein as "hosts" or "host devices." Servers represent a computing device operates each as an x86 processor-based server; container platform 19A receives requests from orchestrator 23 to obtain and host, in server 12A, containers)
in response to the request from the client device, providing IP network connectivity, via a second TOR switch, to the second rack of the data center to provide access for second physical servers to IP services; (Rao [0026] [0060] Fig.1, Fig. 2,  Network controller 24 processes request  29 to generate interface configuration  data 25 for the multiple virtual network interfaces 26 for pod 22A, Network configuration data for a virtual network interface include a network name, assigned virtual network address, MAC address, and/or domain name server values; TOR switches 16 and chassis switches 18 provide servers 12 with redundant (multi-homed) connectivity to IP fabric 20 and service provider network 7, Chassis switches 18 aggregate traffic flows and provides connectivity between TOR switches 16, TOR switches 16 are  network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality)
and configuring the second virtual network of the network fabric to connect the first TOR switch to the second TOR switch, wherein the second virtual network is configured to transmit data from the first virtual server to a second virtual server running on the second rack.(Rao [0024] [0039] [0047]Fig. 1, network controller 24 controls the network configuration of the data center 10 fabric to, e.g., establish one or more virtual networks for packetized communications among virtual networks endpoints, servers 12A--12X (herein, "servers 12") depicted as coupled to top-of-rack switches 16A-16N i.e., first tor switch coupled to second tor switch via chassis switch,  server 12 executes many virtual execution elements of the server 12, each of the virtual network endpoints may use one or more virtual network interfaces to perform packet I/O or otherwise process a packet; for example, a virtual network endpoint may use one virtual hardware component (e.g., an SR-IOV virtual function) enabled by NIC 13A to perform packet I/O and receive/send packets on one or more communication links with TOR switch 16A)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Janar and further in view of Zhang. (US Pub: 20140146817) hereinafter Zhang

As to claim 4 The combination of Rao and Janar does not teach wherein the router is a first router, providing the IP network connectivity further includes connecting the TOR switch to a second router of the data center, and the second router provides IP network connectivity for a plurality of racks of the data center
Zhang teaches wherein the router is a first router, providing the IP network connectivity further includes connecting the TOR switch to a second router of the data center, and the second router provides IP network connectivity for a plurality of racks of the data center  (Zhang [0015] FIG. 1 VXLAN communications architecture 100, servers 150 in the same data center (DC) are interconnected via top of rack (TOR) switches 140, TOR switches 140 (e.g., in different DCs) are interconnected via edge switches 130, which belong to one or more access networks (not shown), edge switches 130 (e.g., in different networks) are interconnected via core routers 120,). core routers 120 (e.g., in different networks) are interconnected via the Internet 110 and/or other networks (e.g., IP networks),  TOR switches 140, edge switches 130, and core routers 120 may communicate with the servers 150 at L2 and L3 (e.g. Ethernet and IP layer), switches are on different racks) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhang with the teaching of Rao &  Janar because Zhang teaches that configuration data for one or more virtual networks connecting, via the router would improve, avoid unnecessary processing overhead of adding VXLAN header and removing the VXLAN header for each packet in communications between a VXALN domain and an external client, component, or domain. (Zhang [003])
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Janar and further in view of Nagarajan et al.(US Pub: 20080002607) hereinafter Nagarajan

As to claim 7 the combination of Rao and Janar specifically Rao teaches, wherein the client device is a first client device, and wherein providing the IP addresses includes communicating the IP addresses to the first client device, the method further comprising: (Rao [0072] Fig. 1, Fig. 2,  each of pods 202A-202B assigned one or more virtual network addresses for use within respective virtual networks, where each of the virtual networks may be associated with a different virtual subnet provided by virtual router 220, pod 202B is assigned its own virtual layer three (L3) IP address)
allocating a first IP address space corresponding to the request from the first client device; (Rao [0051] Fig. 1, Fig. 2, Network module 17A y assign a network address (e.g., a virtual IP address for the virtual network) and setup routes for the virtual network interface, in Kubernetes, by default all pods can communicate with all other pods without using network address translation (NAT))
Rao does not teach and allocating a second IP address space corresponding to a request for IP services received from a second client device
Nagarajan teaches and allocating a second IP address space corresponding to a request for IP services received from a second client device. (Nagarajan [0053][0058] Fig. 1, to initiate a roam, the client 2 sends an associate (or re-associate) request to the new AP 16,external DHCP server receives all DHCP requests broadcasted on a given subnet, and assigns IP addresses  to all clients of that given subnet)


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Janar and further in view of Aguayo et al.(US Pub: 20130182712 A1) hereinafter Aguayo

As to claim 8 the combination of Rao and Janar does not teach further comprising: allocating a subnet from an IP address space of the network fabric; 
and specifying a gateway for configuring the router, wherein the subnet routes to the virtual network 
Aguayo teaches further comprising: allocating a subnet from an IP address space of the network fabric; (Aguayo [0067] Fig. 7b when there is no VLAN/subnet setting received, that means an untagged VLAN will be formed using a default LAN IP address and a default VPN participation setting (block 758), and, at block 752, processing logic gathers all of the subnets that are currently used and allocates a subnet to the new router that does not overlap with the subnets currently used)and specifying a gateway for configuring the router, wherein the subnet routes to the virtual network  (Aguayo [0072] Fig. 8D, the router is the default gateway for each VLAN, for each of the VLANs, the user can specify the name, VLAN tag, subnet, and router local IP address, if the subnet and/or routers local IP address are not provided in field 836, such data will be automatically generated in one embodiment of the invention as previously described,  user can also specify a VLAN for the untagged traffic via field 837, this option allows a user to select how the use wants the router to handle any untagged traffic)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Aguayo with the teaching of Rao & Janar because Aguayo teaches that assigning subnets would allow to reduce the potential for routing conflicts. (Aguayo [0039]).

As to claim 9 the combination of Rao, Janar and Aguayo wherein data regarding the subnet and gateway is communicated, via a portal, to the client device (Aguayo [0069] [0072] Fig. 8D, Downstream devices are on multiple subnets, in different broadcast domains, the VLAN-based network separation can be an effective tool for isolating different networks and therefore providing an additional layer of security and reliability. In this situation, the router is the default gateway for each VLAN; a user to select router to handle any untagged traffic)
and wherein the IP services include at least one of providing a firewall or implementing a virtual private network (VPN) (Aguayo [0059]Fig. 5,  router 500 establishes a connection with one or more IP registries to alert the system of its presence and find contact information (IP/ports) that its peers are located on. It also uses the IP registries to check network settings and see if it is behind a NAT/firewall and if those connections allow VPN traffic)
.

Claims 13, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Janar and further in view of Jain et al. (US Pub: 20150103692) hereinafter Jain 

As to claim 13 the combination of Rao and Janar specifically Rao teaches, further comprising: maintaining, in memory of the data center, configuration data regarding an
available IP address space of the data center for providing the IP network connectivity;(Rao [0024][0033] Fig. 1, data center 10 includes storage  and/or compute servers interconnected via switch fabric 14 provided by one or more tiers of physical network switches and routers, Gateway routers or switches that connect a virtual network to a physical network are an exception and contains  tenant MAC or IP address)
Rao does not teach wherein providing the IP network connectivity to the router further includes selecting a portion of the available IP address space
Jain teaches wherein providing the IP network connectivity to the router further includes selecting a portion of the available IP address space(Jain [0018][0029] [0030] Fig. 1, Fig. 2, Fig. 4,when a request is received from a ToR switch indicating a mobility domain and VLAN, the DCNM network database look up the associated table entry, which uniquely maps to a segment ID, and return the associated tenant network provisioning information,  DCNM generate and store mobility domain identifiers and log associated VLANs and segment IDs as tenant networks are created,
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Rao and Janar because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])

As to claim 16 the combination of Rao and Janar specifically Rao teaches further comprising communicating the network configuration data to (Rao [0086] Fig. 1, Fig. 2, Network module 206A obtain interface configuration data for configuring virtual network interfaces for pods 202, Virtual router agent 216 operates as a virtual network control plane module for enabling network controller  24 to configure virtual router 220)
the combination of Rao and Janar does not teach a switch configuration manager of the data center for use in configuring the TOR switch
Jain a switch configuration manager of the data center for use in configuring the TOR switch.(Jain [0011] Fig. 1, shows a system 100 in which an orchestrator 105 coordinate with a Data Center Network Manager (DCNM) 110 to create, modify, provision and/or delete one or more tenant networks residing in a leaf/spine underlay fabric 115 via network 120. Each leaf in the topology may be a ToR Switch (e.g. top-of-rack (ToR) switches 125 or 130) located in a rack unit that houses one or more network elements such as physical servers)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Rao and Janar because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Zhang and Janar

As to claim 17.    Rao teaches a method comprising: storing, in a data store, configuration data regarding a plurality of computing devices that are provided internet protocol (IP) network connectivity by configuring a network fabric of a data center, wherein the configuration data includes available IP addresses of the data center; ;(Rao [0024][0033] Fig. 1, data center 10 includes storage  and/or compute servers interconnected via switch fabric 14 provided by one or more tiers of physical network switches and routers, Gateway routers or switches that connect a virtual network to a physical network are an exception and contains  tenant MAC or IP address i.e., configuration data includes available IP addresses of the data center)
the one or more racks of the data center (Rao [0026] [0051] Fig. 1, Fig. 2, Network module 17A y assign a network address (e.g., a virtual IP address for the virtual network) and setup routes for the virtual network interface, in Kubernetes, by default all pods can communicate with all other pods without using network address translation (NAT);   ToR switches 16 and chassis switches 18 provide servers 12 with redundant (multi-homed) connectivity to IP fabric 20 of the data center/servers of rack)
wherein the IP connectivity is provided for use by at least one server mounted in the one or more racks; (Rao [0024][0033] Fig. 1, data center 10 includes storage  and/or compute servers interconnected via switch fabric 14 provided by one or more tiers of physical network switches and routers, Gateway routers or switches that connect a virtual network to a physical network are an exception and contains  tenant MAC or IP address)
in response to receiving the request, providing the IP network connectivity in order to deliver IP services for the one or more racks  (Rao [0033][0078 Fig. 1, Fig. 2, Gateway routers or switches that connect a virtual network to a physical network are an exception and contains tenant MAC or IP address; Virtual  router 220 encapsulates the inner packet with the outer header, encapsulates the tunnel packet with a new layer 2 header having a destination layer 2 address associated with a device external to the computing device 200, e.g., a TOR switch 16 or one of servers 12, if external to computing device 200, virtual router 220 outputs the tunnel packet with the new layer 2 header to NIC 230 using physical function 221;  NIC 230 outputs the packet on an outbound interface)
(Rao [0051] [0072] Fig. 1, Fig. 2, [0072] a network module 17A that configures virtual network interfaces for virtual network endpoints,  container platform 19A uses network  module 17A to manage networking for pods, including pod 22A each of pods 202A-202B may be assigned one or more virtual networks addresses for use within respective virtual networks, where each of the virtual networks may be associated with a different virtual subnet provided by virtual router 220, Pod 202B may be assigned its own virtual layer three (L3)IP address)
configuring a first top-of-rack (TOR) switch of a first rack to connect the at least one server to the IP services; .(Rao [0024] [0039] [0047]Fig. 1, network controller 24 controls the network configuration of the data center 10 fabric to, e.g., establish one or more virtual networks for packetized communications among virtual networks endpoints, servers 12A--12X (herein, "servers 12") depicted as coupled to top-of-rack switches 16A-16N i.e., first tor switch coupled to second tor switch via chassis switch,  server 12 executes many virtual execution elements of the server 12, each of the virtual network endpoints may use one or more virtual network interfaces to perform packet I/O or otherwise process a packet; for example, a virtual network endpoint may use one virtual hardware component (e.g., an SR-IOV virtual function) enabled by NIC 13A to perform packet I/O and receive/send packets on one or more communication links with TOR switch 16A)
Rao does not teach and updating the configuration data to indicate that the assigned IP addresses are associated with the one or more racks. 
(Zhang [0018] [0019] [0021] Fig. 1, Fig. 2,  local VXLAN domain and the external domain may communicate via L3 (e.g., using core routers 120, edge switches 130, and/or TOR switches 120/Racks, VXLAN Tunnel End Point VTEP exposes the VM's IP address/configuration  to external switches/routers but hides the VM's MAC address from external switches/routers by replacing the VM's MAC address with the VTEP's MAC address in communications between a VXLAN domain and the external domain the VMs 254 that belong to the VXLAN domain are assigned IP addresses from an IP address range associated with that VXLAN domain; the IP address range is maintained in the IP address  DB 256, and hence is known by the modified VXLAN Tunnel End Point VTEP 252)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhang with the teaching of Rao &   Janar because Zhang teaches that configuration data for one or more virtual networks connecting, via the router would improve, avoid unnecessary processing overhead of adding VXLAN header and removing the VXLAN header for each packet in communications between a VXALN domain and an external client, component, or domain. (Zhang [003])
The combination of Rao and Zhang does not teach and wherein the network fabric comprises a first virtual network connecting a first server mounted in a first rack of one or more racks of the data center to a second server mounted in a second rack of the one or more racks via a second virtual network in the network fabric:
the first virtual network connecting the computing devices mounted in the first rack to computing devices mounted in a second rack via a second virtual network in the network fabric;  (Janar [0026] -0029]  a server/computing device, associated with a first VLAN on a rack 102A may communicate with a server on a second VLAN on a rack 102B, the server on rack 102 A perform address resolution protocol (ARP) resolution on its default gateway IP address, which may be broadcast to aggregation switches 106A-D, server on rack 102A may send a packet to TOR 104A, TOR 104A may select aggregation switch 106D, to which it will then forward the packet, aggregation switch 106D may then determine that the packet's ultimate destination is the server on the second VLAN on rack 102B,aggregation switch 106D may then route the packet to TOR 104B, which will then convey the packet to the destination server)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Janar with the teaching Rao and Zhang because Janar teaches that transmitting traffic need to flow from one virtual local area network (VLAN) on one rack to a different VLAN on the same rack or a different rack, would allow to dynamically adjust the load distribution across the network. (Janar [0005])

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Zhang, Janar and Jain

As to claim 18 the combination of Rao, Zhang and Janar does not teach  further comprising communicating, by an internet configuration manager, the configuration data to a switch configuration manager for use in configuring the TOR switch 
Jain teaches further comprising communicating, by an internet configuration manager, the configuration data to a switch configuration manager for use in configuring the TOR switch  (Jain [0022] [0030] Fig. 5, while it may be feasible to configure the mobility-domain on a per Tor Switch port basis based on the virtualized host that is attached to it, a more sophisticated approach may involve dynamic recognition of the mobility-domain associated with a port, for example, a module sitting on the ToR switch communicate with the associated VM manager or orchestrator to derive this information)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Rao, Zhang and Janar  because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])

As to claim 19    the combination of Rao, Zhang and Janar does not teach  wherein the first TOR switch and a second TOR switch of a second rack are each configured to provide the IP network connectivity using at least a portion of the assigned IP addresses. 
(Jain [0013] [0025] Fig. 1, Tor switches 125 and 130 are responsible for managing communications (e.g., routing and forwarding) originating from and destined for physical servers (and virtual machines and virtual switches hosted by the physical servers) in the rack; a mobility domain is  assigned for a given Tor switch  port, when a physical host or a virtual machine first sends a packet to a Tor Switch, the learn event is triggered on the ToR Switch, wherein the physical host or virtual machine associated with a port identifier, IP address; Tor switches  16 perform layer 3 routing to route network traffic between data center 10 and customer sites 11 by service provider network 7)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Rao, Zhang and Janar because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Jain and Janar
As to claim 20.   Rao teaches a system comprising:
at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: (Rao [0063] Fig. 2, computing device includes microprocessors, memory with instructions configured to instruct one processing device to)
receive, from a client device, a request to provide internet protocol (IP) services to at least one computing device mounted in one or more racks of a data center; (Rao [0041] [0043] [0060] Fig. 1, Fig. 2, orchestrator 23 sends request 29 to request that network controller 24 create respective virtual network interfaces for the multiple virtual networks (indicated in the configuration data), Network controller 24 sends interface configuration data 25 to server 12A more specifically in some cases, to virtual router 21A; physical or virtual servers on a racks in a data center,  the virtual router 21A is configured to send packets received from the virtual network via the virtual network interface to containers of pod 22A and to send packets received via the virtual network interface from containers of pod 22A on the virtual network. Network module 17A may assign a network address (e.g., a virtual IP address for the virtual network) and may setup routes for the virtual network interface)
assign IP addresses corresponding to the IP services to be provided; (Rao [0051] Fig. 1, Fig. 2, Network module 17A may assign a network address e.g., a virtual IP address for the virtual network/IP services and may setup routes for the virtual network interface)
create a virtual network in a network fabric of the data center (Rao [0026] [0060] Fig.1, Fig. 2,  Network controller 24 processes request  29 to generate interface configuration  data 25 for the multiple virtual network interfaces 26 for pod 22A, Network configuration data for a virtual network interface include a network name, assigned virtual network address, MAC address, and/or domain name server values; TOR switches 16 and chassis switches 18 provide servers 12 with redundant (multi-homed) connectivity to IP fabric 20 and service provider network 7, Chassis switches 18 aggregate traffic flows and provides connectivity between TOR switches 16, TOR switches 16 are  network devices that provide layer 2 (MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality);
 in response to receiving the request, associate the first virtual network with the assigned IP addresses; (Rao [0050] [0051] Fig. 1, Fig. 2, Container platform 19A receives requests from orchestrator 23 to obtain and host, in server 12A, containers. Container platform 19A obtains and executes the containers. , Network module 17A may assign a network address (e.g., a virtual IP address for the first  virtual network) and may setup routes for the virtual network interface) virtual router 220, pod 202B is assigned its own virtual layer three (L3) IP address)
Rao does not teach and configure at least one top-of-rack (TOR) switch to connect at least one port of the TOR switch to the virtual network.
Jain teaches and configure at least one top-of-rack (TOR) switch to connect at least one port of the TOR switch to the first virtual network. (Jain [0014] virtual network segmentation resources are provisioned on a per-switch or per-port basis (e.g., up to four thousand VLANs per switch or four thousand per port of a switch), thus, when a tenant network and virtual machine therein are created, a tor switch may select an unused VLAN/first VLAN for a given segmentation assignment)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Rao because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch 
The combination of Rao and Jain does not teach the first virtual network connecting a first computing device mounted in a first rack of the one or more racks to a second computing device mounted in a second rack of the one or more racks via a second virtual network in the network fabric;
Janar teaches the first virtual network connecting a first computing device mounted in a first rack of the one or more racks to a second computing device mounted in a second rack of the one or more racks via a second virtual network in the network fabric; (Janar [0026] -0029]  a server/computing device, associated with a first VLAN on a rack 102A may communicate with a server on a second VLAN on a rack 102B, the server on rack 102 A perform address resolution protocol (ARP) resolution on its default gateway IP address, which may be broadcast to aggregation switches 106A-D, server on rack 102A may send a packet to TOR 104A, TOR 104A may select aggregation switch 106D, to which it will then forward the packet, aggregation switch 106D may then determine that the packet's ultimate destination is the server on the second VLAN on rack 102B,aggregation switch 106D may then route the packet to TOR 104B, which will then convey the packet to the destination server)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Janar with the teaching Rao and Jain  because Janar teaches that transmitting traffic need to flow from one virtual local area network (VLAN) on one rack to a different VLAN on the same rack or a 
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413